May 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     ALMA ROSA MARTINEZ LOPEZ AND JOE LUIS MARTINEZ, AS
                HUSBAND AND WIFE, Appellants

NO. 14-13-00326-CV                          V.

AUTOTAINMENT PARTNERS, LTD D/B/A PLANET FORD AND CHARLIE
                      MUTZ, Appellees
             ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 13, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Alma Rosa Martinez Lopez and Joe Luis Martinez, as husband and wife.
      We further order this decision certified below for observance.